Citation Nr: 0507521	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  00-16 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis of the shoulders, feet, ankles, knees, hips, hands, 
wrists, and elbows.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from February 1968 
to June 1969, June 1972 to December 1976, January 1978 to 
April 1978, and May 1978 to December 1991.  Additional 
service with the Marine Corps Reserves in the late 1970's has 
been reported.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO, Detroit, 
Michigan, that denied entitlement to service connection for 
degenerative arthritis of multiple joints.  


FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by VA. 

2.  Any current arthritis involving the shoulders, feet, 
ankles, knees, hips, hands, wrists, and elbows is not related 
to the veteran's active service.


CONCLUSION OF LAW

The veteran does not have degenerative arthritis of the 
shoulders, feet, ankles, knees, hips, hands, wrists and 
elbows incurred in or aggravated by active service and 
arthritis of those joints may not be presumed to have been 
incurred as a result of his active service, and it is not 
secondary to service connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative seek entitlement to 
service connection for multiple joint arthritis involving the 
shoulders, feet, ankles, knees, hips, hands, wrists, and 
elbows.  In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent laws and regulations and their 
application to the facts and evidence.  

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits. 

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v Principi, 16 Vet. 
App. 183 (2002).  VA has provided notice regarding what the 
evidence had to show to establish entitlement to service 
connection for arthritis of the various joints listed on the 
title page of this decision in various communications, 
including one dated in March 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform a claimant of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant of the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim(s)."  This new 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The most recent VCAA notice letter provided to the veteran in 
March 2004 informed him what the evidence had to show to 
establish entitlement to service connection, including 
providing evidence of a current disability and a relationship 
between the current disability and an injury, disease, or 
event in service.  He was informed that medical records or 
medical opinions were usually used to show such a 
relationship.  With regard to the request that the veteran 
provide any evidence in his possession that pertains to his 
claim (the fourth Pelegrini notice requirement), in the 2004 
communication, the veteran was informed that he had to give 
VA enough information about his records so that they could be 
requested from the person or agency having them.  He was also 
specifically told that it was his responsibility to make sure 
that VA received all requested records that were not in the 
possession of a Federal agency or department.  Numerous VA 
medical records are in the claims folder.  There is no 
indication of any outstanding records that are not in the 
claims folder.  Indeed, at the time of his May 2004 informal 
hearing presentation, the representative at the time 
indicated that no further evidence or statement was necessary 
with regard to the claim.  Accordingly, the Board finds that 
there is no prejudice to the veteran in proceeding with a 
decision at this time.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied, and the claimants are 
given the opportunity to submit information and evidence in 
support of the claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

With regard to the duty to assist the veteran, the Board 
notes that records have been obtained by VA and associated 
with the claims folder.  The veteran has been afforded VA 
examinations on a number of occasions, most recently in April 
2004.  He testified at a hearing before a decision review 
officer at the RO in July 2002, and a transcript of the 
testimony from that hearing is in the file and has been 
reviewed.  Accordingly, the Board concludes that VA has more 
than fulfilled its duty to assist the veteran in this case.  

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however, remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic disease 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309.  

In order to establish a service connection for a claimed 
disorder, there must be:  (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

Secondary service connection shall be awarded when the 
disability is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Any increase in the severity of a nonservice-connected 
disability caused by a service-connected disability will be 
recognized as service connected under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Analysis

A review of the evidence of record discloses that by rating 
decision dated in May 1993, among other things, service 
connection was granted for traumatic arthritis of the 
thoracic spine.  A noncompensable rating was assigned, 
effective January 1, 1992.  By rating decision dated in April 
1998, the disability rating for the thoracic spine, traumatic 
arthritis was increased to 20 percent, effective December 29, 
1997.  

By rating decision dated in February 1999, service connection 
for degenerative changes of the cervical spine was granted.  
A 10 percent rating was assigned, effective December 29, 
1997.  

Service connection is not in effect for arthritis of any 
other joint.  The veteran argues that he has multiple joint 
arthritis that is attributable to his various experiences 
during his several periods of active service.

The post service medical evidence includes a spinal 
examination accorded the veteran by VA in December 1992.  
Reference was made to the veteran having injured the thoracic 
spine following a parachute jump in 1983.  X-ray studies in 
service reportedly show some old arthritis of the thoracic 
spine.  As has been noted above, service connection is in 
effect for traumatic arthritis of the thoracic spine.  
Notation was made at the time of the spinal examination that 
clinical examination of the right hand and wrist showed a 
completely normal range of motion.  A pertinent diagnosis was 
made of post-traumatic arthritis of the thoracic spine.  
Additional post service records include a report of an X-ray 
study of the right shoulder done in January 1998.  The study 
showed mild to moderate degenerative changes of the 
acromioclavicular joint.  

At the time of VA outpatient evaluation in June 1998, 
complaints included back pains and generalized arthralgias.  
The veteran indicated that in addition to the back and his 
extremities, his hands and wrists were now painful.  He 
reported that in the past "people" had told him he had 
osteoarthritis, but he had not noticed any inflammatory joint 
changes or deformities.  Clinical examination was 
unremarkable for orthopedic abnormalities.  A pertinent 
diagnosis was made of "back pain and diffuse arthralgias, 
service connected."  

Additional records include the report of a VA outpatient 
visit in February 1999.  At that time the veteran complained 
of problems with both shoulders.  He stated he had had 
symptoms "for some time.  He is rather vague as to the onset 
approximately a year."  It was noted he had been involved in 
high-risk activities in the past, such as parachuting and 
skydiving.  X-ray studies reportedly showed advanced 
degenerative changes involving the acromioclavicular joint.  
The examination impressions were:  Symptomatic 
acromioclavicular joint arthritis of the right shoulder; and 
degenerative osteoarthritis of the spine with radiculopathy.

The post service medical evidence also includes the report of 
a VA compensation examination accorded the veteran in 
September 2000.  Although the claims folder was not available 
for review, the veteran brought in his own medical records 
from previous medical appointments.  It was noted that the 
records showed the veteran was seen on various times in 
service for back pain.  A notation was also made that on one 
occasion in 1982 he was seen for midback pain and complaints 
regarding the right knee.  He was given Tylenol 3.  On one 
occasion in 1985 he was seen for complaints regarding 
cervical spine and for the left knee.  He stated the left 
knee would lock up on him.  

The veteran essentially complained of constant pain in most 
of his joints at the present time.  

Clinical findings were recorded.  X-ray studies reportedly 
showed degenerative changes in both hips and the hands.  An 
examination of the feet showed minimal hallux varus 
deformities and minimal arthritis changes.  The right 
shoulder showed arthritic changes.  

The examiner gave a diagnosis of:  

"Degenerative joint disease or 
osteoarthritis throughout his whole 
system.  Relating back to an MRI that was 
done in the service on his thoracic spine 
in 1987, this also showed osteoarthritis 
and degenerative joint disease.  The 
opinion would be that he has 
osteoarthritis in his hands, elbows, 
ankles, feet and it relates back to the 
degenerative arthritis showing up on his 
MRI on examination in the service.  The 
knees X-ray was negative but he does have 
an extreme amount of crepitus noted."

At the time of a VA compensation examination of the spine in 
March 2001, the claims folder was not available for review.  
The veteran stated that while he was in the Marine Corps, he 
had parachute injuries in 1982 and 1983.  He reported that in 
1992 he was diagnosed by VA as having traumatic arthritis.  
He stated that his neck was his main problem area, although 
he also felt severe arthritis of the shoulders, more so on 
the right than on the left.  He also complained of pain in 
the sacroiliac joints.  The examination pertained primarily 
to the lumbar spine and the cervical spine, and the diagnoses 
pertained exclusively to the cervical spine for which service 
connection is already in effect.  

A VA spinal examination was accorded the veteran in September 
2001.  The records were reviewed by the examiner.  It was 
noted that in the fall of the past year, the veteran was 
noted to have had some degenerative changes in the 
acromioclavicular joint of the shoulders bilaterally and also 
some degenerative arthritic changes in the hands and elbows 
bilaterally.  The examiner commented that it was not known 
based upon the records whether the diagnosis of arthritis was 
made on a clinical basis or on an X-ray basis as far as the 
hands and elbows were concerned. 

It was the opinion of the examiner after reviewing the 
records that with the lack of extremity complaints the 
veteran had and without evidence on a clinical basis of 
significant osteoarthritic changes, the diagnosis of 
osteoarthritis in the extremity joints that was noted was 
"very questionable."  The physician added that even if the 
diagnosis was present "there would be no relationship between 
the development of osteoarthritis in the peripheral joints, 
that is shoulders, elbows, knees, ankles and feet, and the 
presence of osteoarthritis in the thoracic and cervical 
spine.  Therefore it is felt that the osteoarthritis that may 
be present in the peripheral joints including hand, elbows, 
ankles and feet is not related in any way to the 
osteoarthritis that has been diagnosed in the thoracic and 
cervical spine."  

The veteran gave testimony regarding the impact of his joint 
complaints before a decision review officer at the Detroit RO 
in July 2002.  The transcript of the proceedings is of 
record.  

The medical evidence includes a report of an April 2004 
examination of the veteran.  The examiner stated the 
examination was conducted after a review of the claims file 
and the medical record.  The physician stated the veteran 
believed he had degenerative arthritis all over the body 
because of his "long time activity" during service, not 
because of the cervical and thoracic spine arthritis.  The 
examiner noted that there was no such record regarding 
multiple joint arthritis during service available in the 
claims folder.  When the physician asked the veteran 
specifically about joint pain, the veteran "does not recall 
at all."  

Current physical examination did not suggest any significant 
arthritis finding in the joints.  The only suggestion was 
bilateral acromioclavicular joint "might have arthritis 
finding because of the protrusion bilaterally and tenderness 
bilaterally."  The physician indicated that other than that, 
he did not find any findings suggestive of arthritis in the 
shoulders, elbows, wrists, fingers, hips, knees, ankles, or 
toes.  He believed the nature and etiology of the veteran's 
complaints regarding these various joints "are most likely 
aging process."  The physician did not believe X-ray films of 
the joints were indicated because he did not find any 
pathological abnormality in the joints.  The physician stated 
the veteran probably had a Schmorl's node with slight 
kyphosis of the thoracic spine with some arthritis and in his 
opinion this was "totally normal process, not the 
pathological process at all."  He stated there was no clear-
cut finding between the generalized joint pain and the 
service-connected thoracic and cervical degenerative changes.  
Essentially, then, he did not see any cause-and-effect 
relationship between the service-connected thoracic and 
cervical spine arthritis and the generalized joint pain.  

In an addendum dated that same month, the physician stated 
that he had reviewed all the veteran's old X-ray films.  He 
noted the only objective arthritis other than the cervical 
and thoracic spine was in the acromioclavicular joints.  He 
noted there was no specific history or complaints involving 
that location in the veteran's history.  He noted that 
degenerative joint disease at the C5/C6 level was one of the 
most common findings among the normal population.  He also 
added mild degenerative joint disease was also commonly seen 
among the normal population, especially in individuals in 
their thirties and forties.  He stated he was not so certain 
that the cervical spine and thoracic spine findings were 
pathological or normal.  It was his conclusion there was no 
arthritis involving the feet, ankles, knees, hips, hands, 
wrists, or elbows.  It was his opinion there was no 
connection between the thoracic and cervical spine 
difficulties and the veteran's other joint complaints.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for arthritis 
involving the feet, ankles, knees, hips, hands, wrists, and 
elbows.  The Board is aware that there are contradictory 
opinions of record.  However, the Board finds the evidence 
against the veteran's claim is more persuasive that that in 
his favor.  The evidence in his favor consists primarily of 
an opinion from a family nurse provider who examined the 
veteran in September 2000.  She did not have access to the 
claims folder for review purposes.  It was her opinion that 
the veteran had arthritis of the hands, elbows, ankles, and 
feet that related back to the veteran's active service.  
There are two opinions to the contrary.  One is from a VA 
physician who did have access to the veteran's medical 
records, which included the aforementioned opinion, and the 
physician opined that there was a lack of complaints 
regarding the extremities over the years.  The physician 
questioned the diagnosis of arthritis in the extremity 
joints.  He noted that even if the diagnosis was present, he 
did not believe there was a relationship between the 
development of arthritis in the peripheral joints and of the 
service-connected arthritis involving the thoracic and 
cervical spine.  This was also the opinion of another VA 
physician who examined the veteran in April 2004 and also had 
access to the entire claims folder.  That physician referred 
to the medical evidence of record, including old X-ray 
studies.  He likewise expressed the opinion that there was no 
relationship between the arthritis of the thoracic and 
cervical spine and arthritis involving any other joints.  He 
essentially stated that he saw no cause-and-effect 
relationship between the traumatic arthritis associated with 
the thoracic and cervical spine in service and the 
generalized joint pain of which the veteran has complained in 
the past several years.  The lack of clinical findings or 
treatment for symptoms associated with the various joints 
aside from the cervical and thoracic spine and for years 
following service discharge, support the conclusions by the 
VA physicians against the claim.  The Board finds the 
opinions against the claim more persuasive than the one 
opinion in favor.  Those opinions were made by physicians, 
while the favorable opinion was made by a nurse practitioner.  
More importantly, the opinions against the claim included a 
review of the complete claims folder while the nurse 
practitioner did not have access to the claims folder.  

The Board concludes that the evidence is against the claim 
for service connection for arthritis of multiple joints other 
than the cervical and thoracic spine.  Therefore, the claim 
is denied.  The Board notes that with regard to statements 
from the veteran himself, it is well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience or for 
medical 







diagnoses, statements, or opinions].  As noted above, the 
claim for entitlement to service connection for arthritis on 
the aforementioned joints is denied.  


ORDER

Service connection for multiple joint arthritis involving the 
shoulders, feet, ankles, knees, hips, hands, wrists, and 
elbows, is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


